


FOURTH AMENDED AND RESTATED
INVESTMENT OPPORTUNITY ALLOCATION AGREEMENT
This FOURTH AMENDED AND RESTATED INVESTMENT OPPORTUNITY ALLOCATION AGREEMENT
(this “Agreement”) is dated as of April 4, 2013, by and among American Realty
Capital Daily Net Asset Value Trust, Inc., a Maryland corporation (“ARC DNAV”),
American Realty Capital Properties, Inc., a Maryland corporation (“ARCP”),
American Realty Capital IV, Inc., a Maryland corporation (“ARCT IV”) and
American Realty Capital Trust V, Inc., a Maryland corporation (“ARCT V” and
together with ARCP, ARC DNAV and ARCT IV, will be known hereafter as, the “ARC
Funds”).
WHEREAS, each ARC Fund is a public real estate investment trust sponsored by AR
Capital, LLC, a Delaware limited liability company (“AR Capital”), or its
Affiliates;
WHEREAS, ARCP is externally managed and advised by ARC Properties Advisors, LLC,
a Delaware limited liability company (“ARCP’s Advisor”), pursuant to that
certain Amended and Restated Management Agreement, dated as of February 28,
2013, as amended from time to time, by and among ARCP and ARCP’s Advisor;
WHEREAS, ARC DNAV is externally managed and advised by American Realty Capital
Advisors II, LLC, a Delaware limited liability company (“ARC DNAV’s Advisor”),
pursuant to that certain Advisory Agreement, dated as of August 15, 2011, as
amended from time to time, by and among ARC DNAV, ARC DNAV’s Advisor, and
American Realty Capital Operating Partnership II, L.P.;
WHEREAS, ARCT IV is externally managed and advised by American Realty Capital
Advisors IV, LLC, a Delaware limited liability company (“ARCT IV’s Advisor”),
pursuant to that certain Amended and Restated Advisory Agreement, dated as of
November 12, 2012, by and among ARCT IV, American Realty Capital Operating
Partnership IV, L.P. and ARCT IV’s Advisor;
WHEREAS, ARCT V is externally managed and advised by American Realty Capital
Advisors V, LLC, a Delaware limited liability company (“ARCT V’s Advisor” and
together with ARCP’s Advisor, ARC DNAV’s Advisor and ARCT IV’s Advisor, the “ARC
Fund Advisors”), pursuant to that certain Advisory Agreement, to be dated upon
the effectiveness of ARCT V’s initial public offering with the SEC, by and among
ARCT V, American Realty Capital Operating Partnership V, L.P. and ARCT V’s
Advisor;
WHEREAS, each of ARC DNAV’s Advisor, ARCP’s Advisor, ARCT IV’s Advisor and ARCT
V’s Advisor are, directly or indirectly, wholly owned by AR Capital or its
Affiliates;
WHEREAS, each ARC Fund has invested in, or may in the future invest in, the
Proposed Property Acquisitions (as defined in Schedule I hereto) and ARCP shall
solely be a party to this Agreement with respect to such Proposed Property
Acquisitions; and
WHEREAS, the ARC Funds wish to delineate their respective rights and obligations
with respect to each other in connection with investing in the Proposed Property
Acquisitions.

1

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:
ARTICLE I    
INVESTMENT OPPORTUNITIES
1.1    Investment Allocation.
(a)    The parties hereto agree that, during the term of this Agreement, (1)
until such time as ARCT IV has substantially completed its property acquisitions
(subject to the concentration exception described in this paragraph of Section
1.1(a)), ARCT IV shall have priority over any other ARC Fund to Proposed
Property Acquisitions, except as may otherwise be agreed upon between the board
of directors of the ARC Funds, and (2) after such time as ARCT IV has
substantially completed its property acquisitions, if any ARC Fund Advisor
determines that one or more Proposed Property Acquisition is appropriate for its
ARC Fund, and assuming each ARC Fund has sufficient capital to support such
Proposed Property Acquisition, such Proposed Property Acquisition shall be
submitted to the board of directors of each ARC Fund for a vote on whether to
pursue such Proposed Property Acquisition. If the board of directors of more
than one ARC Fund approves to pursue such Proposed Property Acquisition, the
acquisition of such properties shall be allocated as set forth immediately
below. Notwithstanding the foregoing, any priority to Proposed Property
Acquisitions allocated to ARCT IV hereby will be lifted in cases in which a
proposed acquisition would overly concentrate ARCT IV in a particular industry,
geographical region or tenant.
For purposes of illustration only, assuming ARCP and ARC DNAV elect to pursue
the Proposed Property Acquisition in accordance with this Section, and the last
property acquired by ARC DNAV closed on July 1, 2013, and by ARCP closed on June
1, 2013, (i) if one property is available, ARCP shall be entitled to purchase
such property, (ii) if two properties are available, ARC DNAV and ARCP shall
each be able to purchase one property, and (iii) if three or more properties are
available, ARCP shall be entitled to purchase two properties and ARC DNAV shall
purchase the other property. Assuming further that ARC DNAV and ARCP each last
purchased a property on May 1, 2013, the ARC Fund with the smallest property
portfolio based on gross purchase price shall be entitled to purchase the
property. The decision with respect to the specific properties to be acquired by
each ARC Fund shall be agreed upon by the ARC Fund Advisors of such ARC Funds.
(b)    If any ARC Fund that elects to pursue the Proposed Property Acquisitions
in accordance with Section 1.1(a) has sufficient capital to acquire all such
proposed properties, the acquisition of such properties shall be allocated as
follows: (i) if the ARC Funds pursuing such Proposed Property Acquisitions is
greater than the number of properties available, in chronological order starting
with the ARC Fund that has not acquired a property for the longest period of
time or (ii) if the number of Proposed Property Acquisitions is equal to or
greater than the number of ARC Funds pursuing such acquisitions and (A) the
number of properties being acquired is divisible by the number of ARC Funds
participating in such acquisitions to a whole number, equally among all such ARC
Funds or (B) the number of properties being acquired is not divisible by the
number of ARC Funds participating in such acquisitions to a whole number, first
equally among all such ARC

2

--------------------------------------------------------------------------------




Funds to the extent possible, and then in chronological order starting with the
ARC Fund that has not acquired a property for the longest period of time.
(c)    If any ARC Fund that elects to pursue the Proposed Property Acquisitions
in accordance with Section 1.1(a) has sufficient capital to acquire some, but
not all, the properties allocated to it pursuant to Section 1.1(b), the ARC Fund
with sufficient capital shall be entitled to purchase the remaining properties.
(d)    The decision with respect to the specific properties to be acquired by
each ARC Fund pursuant to this Section 1.1 shall be agreed upon by the ARC Fund
Advisors of such ARC Funds. With respect to any allocation of properties
pursuant to this Section 1.1 based on the chronological order starting with the
ARC Fund that has not acquired a property for the longest period of time, if the
ARC Funds last acquired a property on the same date, the allocation of such
Proposed Property Acquisitions shall be to the ARC Fund with the smallest
property portfolio based on gross purchase price.
ARTICLE II    
MISCELLANEOUS
2.1    Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in Schedule I hereto.
2.2    Termination. This Agreement shall terminate, with respect to a specific
ARC Fund, on the earlier of the date on which (i) the Advisory Agreement that
such ARC Fund is party to terminates or expires in accordance with its terms and
(ii) the ARC Fund Advisor for such ARC Fund is no longer majority owned and
controlled by AR Capital or its Affiliates.
2.3    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered against receipt or upon actual receipt of (i)
personal delivery, (ii) delivery by reputable overnight courier, (iii) delivery
by facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 2.3):

3

--------------------------------------------------------------------------------




ARC DNAV:
American Realty Capital Daily Net Asset Value Trust, Inc.
405 Park Avenue
New York, New York 10022
Attention: Edward M. Weil, Jr.
Fax: (212) 421-5999
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Fax: (212) 969-2900
ARCP:
American Realty Capital Properties, Inc.
405 Park Avenue
New York, New York 10022
Attention: Edward M. Weil, Jr.
Fax: (212) 421-5999
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Fax: (212) 969-2900
ARCT IV:
American Realty Capital Trust IV, Inc.
405 Park Avenue
New York, New York 10022
Attention: Edward M. Weil, Jr.
Fax: (212) 421-5999
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Fax: (212) 969-2900
ARCT V:
American Realty Capital Trust V, Inc.
405 Park Avenue
New York, New York 10022
Attention: Edward M. Weil, Jr.
Fax: (212) 421-5999
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Fax: (212) 969-2900

2.4    Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns as provided
herein.

4

--------------------------------------------------------------------------------




2.5    Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
2.6    Amendments; Waivers. This Agreement and the terms hereof may not be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto. No waiver of any term or condition hereof or obligation
hereunder shall be valid unless made in writing and signed by the party to which
performance is due.
2.7    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE
OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
2.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
2.9    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
2.10    Section Headings. The section and subsection headings in this Agreement
are for convenience in reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.
2.11    Counterparts. This Agreement may be executed (including by facsimile
transmission) by the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

5

--------------------------------------------------------------------------------




2.12    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
AMERICAN REALTY CAPITAL PROPERTIES, INC.
By:
/s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.


By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President


AMERICAN REALTY CAPITAL TRUST IV, INC.
By:
/s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President

AMERICAN REALTY CAPITAL TRUST V, INC.
By:
/s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President


7

--------------------------------------------------------------------------------




Schedule I
“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling, controlled by, or under common control with the
specified Person.
“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
permits.
“Proposed Property Acquisition” means any freestanding, single-tenant real
estate assets net leased to investment grade and other creditworthy tenants with
a lease duration of 10 or more years.



8